Exhibit 10.2

SEPARATION AGREEMENT

Sara Lee Corporation (the “Corporation”) and Christopher J. (CJ) Fraleigh
(“Executive”) enter into this Separation Agreement (this “Agreement”), which was
received by Executive on September 11, 2011, signed by Executive on the date
indicated on the signature line below. The Agreement will be effective no less
than 7 days after the date signed by the Executive.

W I T N E S S E T H:

WHEREAS, Executive has been employed by the Corporation.

WHEREAS, Executive and the Corporation have agreed that Executive’s employment
with the Corporation will terminate as of January 13, 2012 (the “Date of
Termination”); and

WHEREAS, Executive and the Corporation have negotiated and reached an agreement
with respect to all rights, duties, and obligations arising between them,
including, but in no way limited to, any rights, duties, and obligations that
have arisen or might arise out of or are in any way related to Executive’s
employment with the Corporation and the conclusion of that employment.

NOW, THEREFORE, in consideration of the covenants and mutual promises herein
contained, it is agreed as follows:

1. Date of Termination.

(a) As of September 9, 2011, Executive shall cease to be a Corporate Officer of
the Corporation and shall resign from all appointments Executive holds with the
Corporation and its subsidiaries. Until the Date of Termination and subject to
the terms and conditions of this Agreement, Executive shall continue as an
employee of the Corporation and shall continue to receive the same compensation
and benefits Executive presently receives. Executive understands and agrees that
his employment with the Corporation will conclude on the close of business on
the Date of Termination.

(b) Notwithstanding anything to the contrary set forth in this Agreement,
including, without limitation, Paragraph 1(a) above, in the event that the
Corporation terminates the employment of Executive prior to the Date of
Termination for “Cause” (as defined in Section 2.3(b) of the Sara Lee
Corporation Severance Plans for Corporate Officers, as amended and restated
effective January 1, 2011 (the “Severance Plan”)), Executive shall not be
entitled to any payments or benefits pursuant to this Agreement.

2. Salary Continuation Payments. Provided that this Agreement is signed and not
revoked by Executive as set forth in Paragraph 17 below and that the Termination
Date Release (as defined in Paragraph 17(f) below) is signed and not revoked by
the Executive, and subject to the terms of the Severance Plan, a copy of which
Executive acknowledges receiving, the Corporation hereby agrees to pay Executive
the gross amount of $2,063,378 of severance pay, payable in monthly installments
over 21 consecutive months and in accordance with the Corporation’s normal
payroll schedule (the “Severance Period”), less all applicable withholding taxes
and other customary payroll deductions (collectively, the “Salary Continuation
Payments”), on the schedule set forth on Exhibit A attached hereto. In the event
that either this Agreement or the Termination Date Release is not executed
within the time required by law and set forth in Paragraph 17, or is revoked
within the period for revocation, all benefits under this Agreement shall be
forfeited. Notwithstanding any provision herein to the contrary, all Salary



--------------------------------------------------------------------------------

Continuation Payments shall be paid within twenty-four (24) months of the Date
of Termination. Salary Continuation Payments are not eligible to be deferred
under any of the Corporation’s deferred compensation plans. The Salary
Continuation Payments shall cease if Executive becomes reemployed by the
Corporation.

3. Annual Incentive Plan Bonus. Provided this Agreement and the Termination Date
Release are signed and not revoked by the Executive as set forth in Paragraph 17
below, Executive shall receive a pro rata portion of Executive’s bonus earned
under the Corporation’s Annual Incentive Plan for the FY12 fiscal year as a
result of Executive’s employment with the Corporation during the FY12 fiscal
year. The pro rata portion will be based on Executive’s actual bonus eligible
earnings during the FY12 fiscal year, prior to termination of employment. For
purposes of calculating such bonus, the Corporation will use actual results,
financial or non-financial, if applicable. The bonus payment provided for in
this Paragraph 3 shall be in lieu of, not in addition to, all bonuses that might
otherwise have been payable to Executive but for the termination of his
employment and shall be paid to Executive on the same date on which active
participants under such Annual Incentive Plan are paid. The bonus payment, if
any, made by the Corporation shall be reduced by applicable withholding and
other customary payroll deductions. Executive shall not be entitled to
participate in any annual incentive bonus plan for any fiscal year ending after
the FY12 fiscal year.

4. Outstanding Long-Term Incentive Awards. Attached as Exhibit B is a summary of
outstanding long-term incentive awards held by Executive as of the date of this
Agreement. Such awards will vest, or be forfeited, to the extent and in
accordance with the terms and conditions of the applicable Corporation Long-Term
Incentive Stock Plan, long-term incentive program and grant notices and
agreements between Executive and the Corporation with respect to such awards.
Any awards that vest shall be distributed to Executive in accordance with the
terms of the applicable program, and such awards shall be reduced by applicable
withholding and other customary payroll deductions. Executive shall not be
entitled to receive any other award under any of the Corporation’s long-term
incentive programs.

5. Health and Life Insurance Continuation.

(a) Beginning on the Date of Termination, Executive shall be eligible to elect
COBRA continuation coverage under the group health insurance plan (medical,
dental and vision) generally available to other corporate officers of the
Corporation provided Executive was enrolled in the group health insurance plan
on the day prior to the Date of Termination. Executive’s Severance Period shall
count toward the period during which the Corporation must offer COBRA
continuation coverage to Executive. If Executive elects COBRA continuation
coverage, Executive will be charged for such coverage at the active employee
rates during the shorter of the first three (3) whole months of the Severance
Period or the Severance Period (the “Subsidized Period”). The premium charged
for COBRA continuation coverage after the end of the Subsidized Period shall be
the full COBRA premium.

(b) Executive’s participation in the welfare benefit plans generally available
to other corporate officers of the Corporation shall cease as of the Date of
Termination; however, Executive shall have the right, at Executive’s expense, to
exercise such conversion privileges as may be available under such plans. If
Executive is not eligible for “retirement” as defined under the terms of the
Executive Life Insurance Plan on his termination of employment, then the
Corporation’s obligations under the Plan will end, no additional employer
contributions shall be made and Executive may exercise all available options
under the terms of the life insurance policy.

6. Non-Qualified Supplemental Executive Retirement Plan (SERP) Benefits.
Effective April 30, 2010, the supplemental pension benefit under the Sara Lee
Corporation Supplemental Executive Retirement Plan (“Supplemental Plan”) was
frozen and no additional supplemental pension benefits shall

 

- 2 -



--------------------------------------------------------------------------------

accrue under the Supplemental Plan as of that date nor shall additional
compensation be taken into account after that date. For the purpose of
determining the Executive’s eligibility for any such supplemental pension, the
Severance Period shall be considered as vesting service. In addition, for
purposes of determining the amount of Executive’s supplemental 401(k) annual
company contribution benefit (formerly ESOP) under the Supplemental Plan, the
Severance Period shall be considered as vesting service and Executive’s Salary
Continuation Payments shall be considered eligible pay. During the Severance
Period, Executive will receive, through the SERP, the 401(k) annual company
contribution as if the Severance Period were deemed a period of employment with
the Corporation.

7. Participation In Other Plans. Except as otherwise provided herein or in the
applicable plan, Executive’s participation in all other plans available to
Corporate Officers of the Corporation shall cease on September 9, 2011.

8. Executive Benefits.

(a) Any automobile allowance provided to the Executive by the Corporation will
cease on the Executive’s Date of Termination.

(b) Executive shall not be eligible for reimbursement of club memberships and
expenses, or for participation in the Corporation’s Matching Grant Program,
after the Date of Termination.

(c) The Corporation will provide executive outplacement services to Executive
for a period of one year with the person or entity of Executive’s choosing from
among the Corporation’s preferred outplacement providers.

(d) The Corporation will pay Executive for any earned but unused vacation time.
Such payment will be included into the first Salary Continuation Payment.

(e) Executive shall be entitled to continued financial planning assistance
provided by the Corporation through the Severance Period.

9. Receipt of Other Compensation; Change in Control; No Mitigation.

(a) Executive acknowledges and agrees that, other than as specifically set forth
in this Agreement, including, without limitation, Paragraph 9(b), following the
Date of Termination, Executive is not and will not be due any compensation,
including, but not limited to, compensation for unpaid salary (except for
amounts unpaid and owing for Executive’s employment with the Corporation prior
to the Date of Termination), unpaid bonus, severance and accrued or unused
vacation time or vacation pay from the Corporation. Except as provided herein,
Executive will not be eligible to participate in any of the benefit plans of the
Corporation after Executive’s Date of Termination. However, Executive will be
entitled to receive benefits which are vested and accrued prior to the Date of
Termination pursuant to the employee benefit plans of the Corporation. Any
participation by Executive (if any) in any of the compensation or benefit plans
of the Corporation as of and after the Date of Termination shall be subject to
and determined in accordance with the terms and conditions of such plans, except
as otherwise expressly set forth in this Agreement. The Corporation shall
promptly reimburse Executive for business expenses incurred in the ordinary
course of Executive’s employment on or before the Date of Termination, but not
previously reimbursed, provided the Corporation’s policies of documentation and
approval are satisfied.

 

- 3 -



--------------------------------------------------------------------------------

(b) This Agreement is intended to be a Separation Agreement and Release within
the meaning of Section 2.8 of the Severance Plan. Accordingly, notwithstanding
anything to the contrary set forth in this Agreement, including, without
limitation, Paragraph 9(a), in the event that a “Change in Control” (as defined
in Section 3.3(d) of the Severance Plan) occurs within six months following the
Date of Termination, Executive shall not be entitled to receive any further
payments or benefits pursuant to this Agreement and, in lieu thereof, Executive
shall be entitled to receive all of the payments and benefits provided under
Article 3 of the Severance Plan. In accordance with Section 3.11(f) of the
Severance Plan, the amount of all Salary Continuation Payments received by
Executive pursuant to this Agreement prior to the date of such Change in Control
shall be deducted from the lump sum cash amount Executive would be entitled to
receive pursuant to Section 3.4(b)(i)(A) of the Severance Plan.

(c) Executive shall have no duty to mitigate the amount of any payment or
benefit provided for herein by seeking other employment, nor shall the amount of
any payment or benefit provided for herein be reduced by any compensation earned
or benefit received by Executive as the result of employment by another
employer.

10. Death of Executive. In the event of Executive’s death prior to the end of
the Severance Period, the Salary Continuation Payments referred to in Paragraph
2, the annual incentive plan bonus referred to in Paragraph 3, and any long-term
incentive awards referred to in Paragraph 4 shall, to the extent unpaid or
undistributed, be payable or distributed to Executive’s estate or beneficiary,
whichever is applicable. Such payments shall not affect or reduce any other
death benefits which Executive’s estate or beneficiary shall be entitled to
receive under other plans of the Corporation. Except to the extent benefits
contemplated herein are provided by their terms to Executive’s heirs or
beneficiaries, the Corporation shall have no obligations to Executive’s heirs or
beneficiaries under this Agreement.

11. Continuing Cooperation. Until the Date of Termination, Executive agrees to
make available to the Corporation Executive’s services, experience and knowledge
with respect to the Corporation as reasonably requested and to cooperate with
all reasonable requests for information made by or on behalf of the Corporation
with respect to the operations, practices, and policies of the Corporation.
Following the Date of Termination, Executive agrees to cooperate with all
reasonable requests for information made by or on behalf of the Corporation with
respect to the operations, practices, and policies of the Corporation. In
connection with any such requests, the Corporation shall reimburse Executive for
all out-of-pocket expenses reasonably and necessarily incurred in responding to
such request(s).

12. Executive’s Representation and Warranty. Executive hereby represents and
warrants that, during Executive’s period of employment with the Corporation,
Executive did not willfully or negligently breach Executive’s duties as an
employee or officer of the Corporation, did not commit fraud, embezzlement, or
any other similar dishonest conduct, and did not violate the Corporation’s
Global Business Standards.

13. Non-Solicitation and Non-Competition. Notwithstanding anything contained in
this Agreement to the contrary, if Executive engages in any activity inimical,
contrary or harmful to the interests of the Corporation, including but not
limited to (a) competing, directly or indirectly (either as owner, employee or
agent), with the Corporation’s meat or coffee business during the Severance
Period; provided, however, that if Executive asks the Corporation whether he may
work for a particular employer, the Corporation agrees to act reasonably so as
to protect only its legitimate business interests, (b) materially violating any
written Corporation policies during the Severance Period, (c) soliciting any
present or future employees or customers of the Corporation to terminate such
employment or business relationship(s) with the Corporation during the Severance
Period, (d) disclosing or misusing any confidential information regarding the
Corporation, or (e) participating in any activity not approved by

 

- 4 -



--------------------------------------------------------------------------------

the Board of Directors of the Corporation, which could reasonably be foreseen as
contributing to or resulting in a Change of Control of the Corporation (as
defined in the Corporation’s long-term incentive program) (such activities are
to be collectively referred to as “wrongful conduct”), then, subject to the
notice and cure provision contained in Paragraph 16 hereof, (i) Executive’s
right to any benefits under this Agreement shall terminate automatically on the
date on which Executive first engaged in such wrongful conduct, and
(ii) Executive shall pay to the Corporation all severance payments made under
this Agreement.

14. Confidentiality. At all times after the Effective Date, Executive shall
maintain the confidentiality of all information in whatever form concerning the
Corporation relating to its businesses, customers, finances, strategic or other
plans, marketing, employees, trade practices, trade secrets, know-how, or other
matters which are not generally known outside the Corporation, and Executive
will not, directly or indirectly, make any disclosure of any such information to
anyone, or make any use thereof, on Executive’s own behalf or on behalf of any
third party, unless agreed to in writing by an executive officer of the
Corporation. Executive will promptly after the Effective Date return to the
Corporation all reports, files, memoranda, records, computer equipment and
software, credit cards, cardkey passes, door and file keys, computer access
codes and disks, instructional manuals, and other physical or personal property
of the Corporation that Executive received or prepared or helped prepare in
connection with his employment, and Executive will not retain any copies,
duplicates, reproductions or excerpts thereof. Any confidentiality agreement
signed by Executive upon his employment with the Corporation shall remain in
full force and effect and will not be affected by the execution of this
Agreement. The obligations of this Paragraph 14 shall survive the expiration of
this Agreement.

15. Non-Disparagement. At all times after the Effective Date, Executive shall
not disparage or criticize, orally or in writing, the business, products,
policies, decisions, directors, officers or employees of the Corporation to any
person. The Corporation also agrees that none of its Executive Officers will
disparage or criticize Executive to any person or entity. The obligations of
this Paragraph 15 shall survive the expiration of this Agreement.

16. Breach of Agreement.

(a) In the event of any dispute under this Agreement, the party who has the
claim under this Agreement shall give the other party written notice setting
forth the factual basis for such claim and, except in the case of a breach of
this Agreement which is not susceptible to being cured (such as disclosure of
confidential information), ten (10) calendar days in which to cure the alleged
breach of the Agreement.

(b) In the event of a non-cured breach of this Agreement by Executive,
including, but not limited to, a breach of Paragraphs 12, 13, 14, or 15 of this
Agreement, (i) Executive shall reimburse the Corporation: (y) the full amount of
any Salary Continuation Payments, bonuses, or other compensation paid to
Executive pursuant to this Agreement, and (z) the long-term incentive awards
described in Paragraph 4 of this Agreement; (ii) the Corporation shall have the
right, in addition to and without waiving any other rights that may be available
to the Corporation at law or in equity, to immediately discontinue any remaining
payments and other obligations of the Corporation to Executive under this
Agreement, and to extinguish any rights and privileges granted to Executive
pursuant to this Agreement, including, but not limited to, any remaining rights
or obligations under Paragraph 4 herein, but excluding any vested pension
benefits accrued by Executive under any tax-qualified pension plan of the
Corporation or under any deferred compensation plan of the Corporation;
(iii) Executive shall not receive non-qualified supplemental retirement benefits
under the Sara Lee Corporation Supplemental Executive Retirement Plan;
(iv) Executive’s stock options, to the extent they remain unexercised, shall
terminate automatically on the date on which Executive first breached the terms
and conditions of this

 

- 5 -



--------------------------------------------------------------------------------

Agreement, and Executive shall pay to the Corporation in cash, within fourteen
days of notice by the Corporation, any financial gain Executive realized from
exercising all or a portion of his stock options prior to Executive’s breach of
the terms and conditions of this Agreement; and (v) the Severance Period shall
thereupon cease, provided that Executive’s obligations under Paragraphs 13 and
14 of this Agreement shall continue in full force and effect in accordance with
their terms for the entire duration of the Severance Period set forth in
Paragraph 2 above.

(c) Executive and the Corporation acknowledge and agree that the Corporation
will or would suffer irreparable injury in the event of a breach or violation or
threatened breach or violation of the provisions set forth in Paragraphs 12, 13,
14, or 15 of this Agreement and agree that in the event of an actual or
threatened breach or violation of such provisions the Corporation shall be
entitled to injunctive relief in the federal or state courts located in Illinois
to prohibit any such violation or breach or threatened violation or breach,
without necessity of posting any bond or security. Such right to injunctive
relief shall be in addition to any other right available under this Agreement.

17. Release and Covenant Not to Sue.

(a) Executive, on behalf of Executive’s heirs, executors, administrators and
assigns, does hereby knowingly and voluntarily release, acquit, and forever
discharge the Corporation, successors, assigns, and past, present and future
directors, officers, employees, trustees, and shareholders of the Corporation
(the “Released Parties”) from and against any and all charges, complaints,
claims, cross-claims, third-party claims, counterclaims, contribution claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts, and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected, foreseen or
unforeseen, matured or unmatured, which, at any time up to and including the
date on which Executive signs this Agreement, exist, have existed, or may arise
from any matter whatsoever occurring, including, but not limited to, any claims
arising out of or in any way related to Executive’s employment with the Released
Parties and the termination thereof, which Executive, or any of his heirs,
executors, administrators, assigns, affiliates, and agents ever had, now has, or
at any time hereafter, may have, own, or hold against any of the Released
Parties based on any matter (known or unknown) existing on or before the date on
which Executive signs this Agreement. Executive acknowledges that in exchange
for this release, the Corporation is providing Executive with total
consideration, financial or otherwise, which exceeds that which Executive might
otherwise have been entitled without the release. By executing this Agreement,
Executive is waiving, without limitation, all claims against the Released
Parties arising under federal, state, and local labor and anti-discrimination
laws, any employment-related claims under the Employee Retirement Income
Security Act of 1974, as amended, and any other restriction on the right to
terminate employment, including, without limitation, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act of 1990, as
amended, and the applicable human affairs, anti-discrimination, fair employment
practices, equal employment, human or civil rights act of the state in which
Executive resides on the Date of Termination. Nothing herein shall release any
party from any obligation under this Agreement.

(b) EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL
CLAIMS EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS AGREEMENT
REGARDING CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, 29 U.S.C. § 621 (“ADEA”). EXECUTIVE FURTHER AGREES:
(A) THAT EXECUTIVE’S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND
VOLUNTARY AND IN COMPLIANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF
1990; (B) THAT EXECUTIVE UNDERSTANDS THE TERMS OF THIS RELEASE; (C) THAT THE
SALARY CONTINUATION PAYMENTS AND OTHER BENEFITS CALLED FOR IN THIS AGREEMENT
WOULD NOT BE PROVIDED TO ANY

 

-6-



--------------------------------------------------------------------------------

EXECUTIVE TERMINATING HIS OR HER EMPLOYMENT WITH THE CORPORATION WHO DID NOT
SIGN A RELEASE SIMILAR TO THIS RELEASE, AND THAT SUCH PAYMENTS WOULD NOT HAVE
OTHERWISE BEEN OWED TO EXECUTIVE PURSUANT TO ANY PREEXISTING OBLIGATION OF ANY
KIND HAD EXECUTIVE NOT SIGNED THIS RELEASE, AND THAT THE PAYMENTS AND BENEFITS
ARE IN EXCHANGE FOR THE SIGNING OF THIS RELEASE; (D) THAT EXECUTIVE HEREBY IS
AND HAS BEEN ADVISED IN WRITING BY THE CORPORATION TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTING THIS RELEASE; (E) THAT THE CORPORATION HAS GIVEN EXECUTIVE A
PERIOD OF AT LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER THIS RELEASE;
(F) THAT EXECUTIVE REALIZES THAT FOLLOWING EXECUTIVE’S EXECUTION OF THIS
RELEASE, EXECUTIVE HAS SEVEN (7) DAYS IN WHICH TO REVOKE THIS RELEASE BY WRITTEN
NOTICE TO THE UNDERSIGNED, AND (G) THAT THIS ENTIRE AGREEMENT SHALL BE VOID AND
OF NO FORCE AND EFFECT IF EXECUTIVE CHOOSES TO SO REVOKE, AND IF EXECUTIVE
CHOOSES NOT TO SO REVOKE, THAT THIS AGREEMENT AND RELEASE THEN BECOME EFFECTIVE
AND ENFORCEABLE UPON THE EIGHTH DAY AFTER EXECUTIVE SIGNS THIS AGREEMENT.

(c) To the maximum extent permitted by law, Executive covenants not to sue or to
institute or cause to be instituted any action in any federal, state, or local
agency or court against the Released Parties, including, but not limited to, any
of the claims released in this Agreement. Notwithstanding the foregoing, nothing
herein shall prevent Executive or any of the Released Parties from instituting
any action required to enforce the terms of this Agreement. In addition, nothing
herein shall be construed to prevent Executive from enforcing any rights
Executive may have to recover vested benefits under the Employee Retirement
Income Security Act of 1974, as amended, or from filing a charge of
discrimination with the Equal Employment Opportunity Commission or any related
state/local agency.

(d) Executive represents and warrants that: (a) Executive has not filed or
initiated any legal, equitable, administrative, or other proceeding(s) against
any of the Released Parties; (b) no such proceeding(s) have been initiated
against any of the Released Parties on Executive’s behalf; (c) Executive is the
sole owner of the actual or alleged claims, demands, rights, causes of action,
and other matters that are released in this Paragraph 17; (d) the same have not
been transferred or assigned or caused to be transferred or assigned to any
other person, firm, corporation or other legal entity; and (e) Executive has the
full right and power to grant, execute, and deliver the releases, undertakings,
and agreements contained in this Agreement.

(e) The consideration offered herein is accepted by Executive as being in full
accord, satisfaction, compromise and settlement of any and all claims or
potential claims, and Executive expressly agrees that Executive is not entitled
to and shall not receive any further payments, benefits, or other compensation
or recovery of any kind from the Corporation or any of the other Released
Parties. Executive further agrees that in the event of any further proceedings
whatsoever based upon any matter released herein, the Corporation and each of
the other Released Parties shall have no further monetary or other obligation of
any kind to Executive, including without limitation any obligation for any
costs, expenses and attorneys’ fees incurred by or on behalf of Executive.

(f) If this Agreement is signed by Executive prior to the Date of Termination,
then not later than 10 days following the Date of Termination Executive shall
sign a release and covenant not to sue (the “Termination Date Release”) in the
form set forth in Paragraph 17(a) through Paragraph 17(e), inclusive, and
attached hereto as Exhibit C, except that the Termination Date Release shall
provide that Executive shall release all claims that Executive may have through
the Date of Termination.

 

-7-



--------------------------------------------------------------------------------

18. Executive’s Understanding. Executive acknowledges by signing this Agreement
that Executive has read and understands this document, that Executive has
conferred with or had the opportunity to confer with Executive’s attorney
regarding the terms and meaning of this Agreement, that Executive has had
sufficient time to consider the terms provided for in this Agreement, that no
representations or inducements have been made to Executive except as set forth
in this Agreement, and that Executive has signed the same KNOWINGLY AND
VOLUNTARILY.

19. Non-Reliance. Executive represents to the Corporation and the Corporation
represents to Executive that in executing this Agreement they do not rely and
have not relied upon any representation or statement not set forth herein made
by the other or by any of the other’s agents, representatives, or attorneys with
regard to the subject matter, basis, or effect of this Agreement, or otherwise.

20. Confidentiality of this Agreement. Executive agrees that Executive will not
disclose the existence or terms of this Agreement to any third parties with the
exception of Executive’s accountants, attorneys, or spouse, and shall ensure
that none of them discloses such existence or terms to any other person, except
as required to comply with legal process until this Agreement is disclosed by
the Corporation in its filings with the Securities and Exchange Commission.

21. Severability of Provisions. In the event that any one or more of the
provisions of this Agreement is held to be invalid, illegal, or unenforceable,
the validity, legality, and enforceability of the remaining provisions will not
in any way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement are held to be excessively broad as to
duration, scope, activity, or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.

22. Non-Admission of Liability. Executive agrees that neither this Agreement nor
the performance by the parties hereunder constitutes an admission by any of the
Released Parties of any violation of any federal, state, or local law,
regulation, common law, breach of any contract, or any other wrongdoing of any
type.

23. Assignability. The rights and benefits under this Agreement are personal to
Executive and such rights and benefits shall not be subject to assignment,
alienation or transfer, except to the extent such rights and benefits are
lawfully available to the estate or beneficiaries of Executive upon death. The
Corporation may assign this Agreement to any entity which at any time whether by
merger, purchase, or otherwise acquires all or substantially all of the assets,
stock or business of the Corporation.

24. Choice of Law. This Agreement shall be constructed and interpreted in
accordance with the internal laws of the State of Illinois.

25. Entire Agreement. This Agreement, together with the Severance Plan, sets
forth all the terms and conditions with respect to compensation, remuneration of
payments and benefits due Executive from the Corporation and supersedes and
replaces any and all other agreements or understandings Executive may have or
may have had with respect thereto. This Agreement may not be modified or amended
except in a writing signed by both Executive and an authorized representative of
the Corporation. In the event of a direct conflict between this Agreement and
the Severance Plan, the language of this Agreement shall govern, to the extent
the provision is expressly covered herein, and otherwise the Severance Plan
shall govern.

26. Notice. Any notice to be given hereunder shall be in writing and shall be
deemed given when mailed by certified mail, return receipt requested, addressed
as follows:

 

-8-



--------------------------------------------------------------------------------

To Executive at:

Address on file with the Corporation

With a copy to:

Steven A. Berger, Esq.

Berger & Webb, LLP

7 Times Square, 27th Floor

New York, NY 10036

Fax: 212-319-2017

sberger@bergerwebb.com

To the Corporation at:

3500 Lacey Road

Downers Grove, Illinois 60515

Attention: General Counsel

IN WITNESS WHEREOF, the parties have executed this Agreement as of September 20,
2011.

 

EXECUTIVE     SARA LEE CORPORATION

/s/    Christopher J. Fraleigh     

    /s/    Stephen J. Cerrone     Executive Vice President, Human Resources

 

-9-



--------------------------------------------------------------------------------

Exhibit A

Separation Agreement - Payment Schedule

 

Payroll Payment

Date *

   Period Covered    Payment      

Jan 31, 2012

   Jan 14 - Jan 31, 2012    $ 28,887      (18 days base only)

Feb 29, 2012

   Feb 1 - Feb 29, 2012    $ 49,750     

March 30, 2012

   March 1 - March 31, 2012    $ 49,750     

April 30, 2012

   April 1 - April 30, 2012    $ 49,750     

May 31, 2012

   May 1 - May 31, 2012    $ 49,750     

June 29, 2012

   June 1 - June 30, 2012    $ 49,750     

July 31, 2012

   July 1 - July 31, 2012    $ 49,750     

Aug 31, 2012

   Aug 1 - Aug 31, 2012    $ 417,458      ($98,256+$319,202 bonus catch up)

Sept 28, 2012

   Sept 1 - Sept 30, 2012    $ 98,256     

Oct 31, 2012

   Oct 1 - Oct 31, 2012    $ 98,256     

Nov 30, 2012

   Nov 1 - Nov 30, 2012    $ 98,256     

Dec 31, 2012

   Dec 1 - Dec 31, 2012    $ 98,256     

Jan 31, 2013

   Jan 1 - Jan 31, 2012    $ 98,256     

Feb 28, 2013

   Feb 1 - Feb 28, 2013    $ 98,256     

March 29, 2013

   March 1 - March 31, 2013    $ 98,256     

April 30, 2013

   April 1 - April 30, 2013    $ 98,256     

May 30, 2013

   May 1 - May 31, 2013    $ 98,256     

June 28, 2013

   June 1 - June 30, 2013    $ 98,256     

July 31, 2013

   July 1 - July 31, 2013    $ 98,256     

Aug 30, 2013

   Aug 1 - Aug 31, 2013    $ 98,256     

Sept 30, 2013

   Sept 1 - Sept 30, 2013    $ 98,256     

Oct 31, 2013

   Oct 1 - Oct 13, 2013    $ 41,204      (13 days)      

 

 

               TOTAL    $ 2,063,381     



--------------------------------------------------------------------------------

Exhibit B

Outstanding LTI Awards Held by Executive as of

the Date of the Separation Agreement

 

Grant Date

               Grant Price                               RSUs                
            PSUs                 Stock
            Options             

Unvested

           

8/26/10

   $ 14.64       25,615    51,230    118,478

8/27/09

   $ 9.79       86,824    43,412    234,658

Vested

           

8/28/08

   $ 13.83             136,824

8/30/07

   $ 16.49             97,260

8/31/06

   $ 14.3165             148,432

8/25/06

   $ 16.8216             90,954



--------------------------------------------------------------------------------

Exhibit C

SARA LEE CORPORATION

SEVERANCE PLANS FOR CORPORATE OFFICERS

TERMINATION DATE RELEASE

This Termination Date Release (this “Release”) is executed pursuant to paragraph
17 of that certain Separation Agreement (the “Agreement”) between Sara Lee
Corporation (the “Corporation”) and Christopher J. (CJ) Fraleigh (the
“Executive”), which was signed on September 20, 2011. This Release is signed by
Executive on the date indicated on the signature line below. This Release will
become effective no less than 7 days after the date signed by Executive.

WHEREAS, in paragraph 17 of the Agreement, Executive agreed to discharge and
release the Corporation from the matters specified therein arising or occurring
at any time up to and including the date on which the Agreement was signed; and

WHEREAS, Executive also agreed to execute a separate release containing the same
provisions as contained in paragraph 17 of the Agreement, except covering the
period beginning on the date the Agreement was signed and ending on January 13,
2012 (the “Termination Date”).

NOW, THEREFORE, in consideration of the foregoing and pursuant to paragraph 17
of the Agreement, Executive hereby agrees as follows (capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to such
terms in the Agreement):

(a) Executive, on behalf of Executive, Executive’s heirs, executors,
administrators and assigns, does hereby knowingly and voluntarily release,
acquit and forever discharge the Corporation, successors, assigns and past,
present and future directors, officers, employees, trustees and shareholders of
the Corporation (the “Released Parties”) from and against any and all charges,
complaints, claims, cross-claims, third-party claims, counterclaims,
contribution claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected, foreseen or unforeseen, matured or unmatured, which,
at any time during the period beginning on the date the Agreement was signed and
ending on and including the date this Release is signed, exists, have existed,
or may arise from any matter whatsoever occurring, including, but not limited
to, any claims arising out of or in any way related to Executive’s employment
with the Released Parties and the termination thereof, which Executive, or any
of Executive’s heirs, executors, administrators and assigns and affiliates and
agents ever had, now has or at any time hereafter, may have, own or hold against
any of the Released Parties based on any matter (known or unknown) existing on
or before the date on which Executive signs this Release. Executive acknowledges
that in exchange for the Agreement and this Release, the Corporation is
providing Executive with total consideration, financial or otherwise, which
exceeds what Executive would have been given without the Agreement and this
Release. By executing the Agreement and this Release, Executive is waiving,
without limitation, all claims against the Released Parties arising under
federal, state and local labor and antidiscrimination laws, any
employment-related claims under the Employee Retirement Income Security Act of
1974, as amended, and any other restriction on the right to terminate
employment, including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, the Americans with Disabilities Act of 1990, as amended, and
the applicable human affairs, anti-discrimination, fair employment practices,
equal employment, human or civil rights act of the state in which Executive
resides on the Date of Termination. Nothing herein shall release any party from
any obligation under the Agreement or this Release, nor shall it release the
Released Parties from any



--------------------------------------------------------------------------------

obligations with respect to any right Executive may have to indemnification
pursuant to the charter or Bylaws of the Corporation or pursuant to any
applicable Directors & Officers insurance policy.

(b) EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL
CLAIMS EXECUTIVE MAY HAVE AS OF THE DATE THIS RELEASE IS SIGNED REGARDING CLAIMS
OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS
AMENDED, 29 U.S.C. § 621 (“ADEA”). EXECUTIVE FURTHER AGREES: (A) THAT
EXECUTIVE’S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND VOLUNTARY AND IN
COMPLIANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990; (B) THAT
EXECUTIVE UNDERSTANDS THE TERMS OF THIS RELEASE; (C) THAT THE SALARY
CONTINUEATION PAYMENTS AND OTHER BENEFITS CALLED FOR IN THE AGREEMENT AND THIS
RELEASE WOULD NOT BE PROVIDED TO ANY EXECUTIVE TERMINATING HIS OR HER EMPLOYMENT
WITH THE CORPORATION WHO DID NOT SIGN THE AGREEMENT AND, IF APPLICABLE, THIS
RELEASE AND THAT SUCH PAYMENT WOULD OTHERWISE NOT BE OWED TO EXECUTIVE PURSUANT
TO ANY PREEXISTING OBLIGATION OF ANY KIND HAD EXECUTIVE NOT SIGNED THE AGREEMENT
AND THIS RELEASE, AND THAT PAYMENTS AND BENEFITS ARE IN EXCHANGE FOR THE SIGNING
OF THE AGREEMENT AND THIS RELEASE; (D) THAT EXECUTIVE HEREBY IS AND HAS BEEN
ADVISED IN WRITING BY THE CORPORATION TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTING THIS RELEASE; (E) THAT THE CORPORATION HAS GIVEN EXECUTIVE A PERIOD OF
AT LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER THIS RELEASE; (F) THAT
EXECUTIVE REALIZES THAT FOLLOWING EXECUTIVE’S EXECUTION OF THIS RELEASE,
EXECUTIVE HAS SEVEN (7) DAYS IN WHICH TO REVOKE THIS RELEASE BY WRITTEN NOTICE
TO THE UNDERSIGNED, AND (G) THAT THE ENTIRE AGREEMENT AND THIS RELEASE SHALL BE
VOID AND OF NO FORCE AND EFFECT IF EXECUTIVE CHOOSES TO SO REVOKE, AND IF
EXECUTIVE CHOOSES NOT TO SO REVOKE, THAT THE AGREEMENT AND THIS RELEASE THEN
BECOME EFFECTIVE AND ENFORCEABLE UPON THE EIGHTH DAY AFTER EXECUTIVE SIGNS THIS
RELEASE.

(c) To the maximum extent permitted by law, Executive covenants not to sue or to
institute or cause to be instituted any action in any federal, state, or local
agency or court against any of the Released Parties, including, but not limited
to, any of the claims released under the Agreement or this Release.
Notwithstanding the foregoing, nothing herein shall prevent Executive or any of
the Released Parties from instituting any action required to enforce the terms
of the Agreement and this Release or from challenging the validity of the
Agreement or this Release. In addition, nothing herein shall be construed to
prevent Executive from enforcing any rights Executive may have to recover vested
benefits under the Employee Retirement Income Security Act of 1974, as amended
or from filing a charge of discrimination with the Equal Employment Opportunity
Commission or any related state/local agency.

(d) Executive represents and warrants that: (i) Executive has not filed or
initiated any legal, equitable, administrative, or other proceeding(s) against
any of the Released Parties; (ii) no such proceeding(s) have been initiated
against any of the Released Parties on Executive’s behalf; (iii) Executive is
the sole owner of the actual or alleged claims, demands, rights, causes of
action, and other matters that are released in this Release; (iv) the same have
not been transferred or assigned or caused to be transferred or assigned to any
other person, firm, corporation or other legal entity; and (v) Executive has the
full right and power to grant, execute, and deliver the releases, undertakings,
and agreements contained in this Release.

(e) The consideration offered in the Agreement is accepted by Executive as being
in full accord, satisfaction, compromise and settlement of any and all claims or
potential claims, and Executive



--------------------------------------------------------------------------------

expressly agrees that Executive is not entitled to and shall not receive any
further payments, benefits, or other compensation or recovery of any kind from
the Corporation or any of the other Released Parties. Executive further agrees
that in the event of any further proceedings whatsoever based upon any matter
released herein, the Corporation and each of the other Released Parties shall
have no further monetary or other obligation of any kind to Executive, including
without limitation any obligation for any costs, expenses and attorneys’ fees
incurred by or on behalf of Executive.

IN WITNESS WHEREOF, Executive has executed this Release as of the date first
written above.

 

EXECUTIVE

 

Christopher J. Fraleigh